EXHIBIT 10.1

 

 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”)  dated as of
February 27, 2015 (the “Effective Date”),  is by and between KLX Inc., a
Delaware corporation (the “Company”), and Amin J. Khoury (“Executive”).

 

WHEREAS, Executive and the Company entered into an Employment Agreement dated as
of September 15, 2014, that became effective on December 16, 2014 (the
“Employment Agreement”); and

 

WHEREAS, Executive, having provided services to the Company and its predecessors
since August 1, 1987, agrees to continue to provide services for an additional
period as provided herein, and the Company wishes to procure such services; and

 

WHEREAS, Executive and the Company wish to amend and restate the Employment
Agreement in its entirety in the manner set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the parties agree as follows:

 

1.           Arrangement.  Executive shall provide to the Company, and the
Company shall accept from Executive, the services set forth in Section 3.2
below, subject to the terms and conditions set forth in this Agreement.

 

2.           Term.  Subject to Section 6 hereof, the Company agrees to employ
Executive, and Executive agrees to be employed by the Company, in each case
pursuant to this Agreement, from the Effective Date through the third
anniversary of the Effective Date, and the Executive’s employment hereunder
shall automatically be extended on the first anniversary date of the Effective
Date and on each subsequent anniversary of the Effective Date for additional one
(1) year periods until either the Company or the Executive gives the other party
at least thirty (30) days’ written notice prior to the anniversary of the
Effective Date of any such year of its or his desire to not renew the then
current term of this Agreement, unless the Executive’s employment is terminated
earlier pursuant to this Agreement as hereinafter set forth.  For purposes of
this Agreement, the term “Employment Term” shall mean the initial three (3) year
period and all extensions thereof in accordance with this Section 2, if any, as
aforesaid, provided that the Executive continues to be employed by the Company;
provided, however, that for the purposes of Section 6 of this Agreement, the
Employment Term shall run through the last day of the then current Employment
Term (assuming for this purpose Executive’s continued employment through such
last day).

 

3.           Capacity, Services and Performance.

 

3.1           Capacity.  Executive shall serve the Company as its Chairman of
the Board of Directors of the Company (the “Board”) and Chief Executive Officer,
or in such other Board or executive capacity as the Board may designate from
time to time, but only upon agreement with Executive.

 

3.2           Services.  In the capacity set forth in Section 3.1 above,
Executive shall be retained by the Company and shall perform such duties and
responsibilities on behalf of the Company as Executive and the Board shall by
mutual agreement from time to time determine.

 

 

--------------------------------------------------------------------------------

 

3.3           Performance.  During the Employment Term, Executive shall use his
business judgment, skill and knowledge to the advancement of the Company’s
interests and to the discharge of his duties and responsibilities hereunder;
provided, however, that Executive shall be required only to devote so much time
as Executive determines is reasonably necessary to discharge his duties as
Chairman of the Board and Chief Executive Officer, and, subject to the
provisions of Section 5 below, Executive may engage in other business activities
during the Employment Term, including, without limitation, serving as Executive
Chairman of B/E Aerospace, Inc., a Delaware corporation (“B/E”), as a member of
the board of directors of and as a consultant to B/E.

 

4.           Compensation and Benefits.

 

4.1           Salary.  During the Employment Term, Executive shall receive an
annual salary (the “Salary”) of one million dollars ($1,000,000) during each
year of the Employment Term.  The Salary shall be reviewed annually and may be
adjusted upward (but not downward) by the Board or the Compensation Committee of
the Board (the “Compensation Committee”) in its discretion.

 

4.2           Bonuses.  Executive may receive bonuses from the Company when, as
and if determined from time to time by the Compensation Committee, with the
target annual incentive opportunity for Executive to be no less than one hundred
and seventy-five percent (175%) of Executive’s then current Salary (“Target
Bonus”).  Any such bonuses paid to Executive shall be in addition to the Salary
then in effect.  The incentive bonus shall be paid in accordance with Company
policy, but in no event later than March 15th of the year following the year in
respect of which Executive earned such bonus.

 

4.3           Benefits.   Except to the extent equivalent benefits are provided
by B/E (including post-retirement benefits), during the Employment Term,
Executive shall participate in all employee benefit plans, life insurance plans,
disability income plans, incentive compensation plans and other benefit plans,
as may be from time to time in effect for executives of the Company.  In
addition, Executive shall be entitled to all rights and benefits pursuant to the
Company’s travel policy, which shall be no less favorable for Executive than his
rights and benefits pursuant to B/E’s travel policy as of July 1, 2014.

 

4.4           Business Expenses.  The Company shall pay or reimburse Executive
for all reasonable business expenses incurred or paid by him during the
Employment Term in the performance of his services for the Company.

 

4.5           Equity Incentive Compensation.  So long as employed by the
Company, Executive shall be eligible to participate in any applicable equity
incentive compensation program of the Company on the terms set forth by the
Compensation Committee in its sole discretion, which program may include stock
options, restricted stock awards or units (“Equity Awards”).  The grant date
fair value of the annual Equity Awards granted to Executive (determined in
accordance with Financial Accounting Standards Board (FASB) Accounting Standards
Codification (ASC) Topic 718, or any successor promulgation) shall be no less
than three hundred and twenty-five percent (325%) of Executive’s then current
Salary.

 

4.6           Initial Equity Grant.  On the thirtieth day (30th) following the
Effective Date (and if the stock of the Company is not traded on such date, the
next trading day), Executive shall be granted Equity Awards with respect to
Company common stock with a grant date fair value of fifteen million dollars
($15,000,000) (determined in accordance with Financial Accounting Standards
Board (FASB) Accounting Standards Codification (ASC) Topic 718, or any successor
promulgation) (the “Initial Grant”).  The Initial Grant shall be granted (i)
one-half in stock options to acquire Company common stock that vest ratably on
each of the first three (3) anniversaries of the Effective Date and (ii)
one-half in restricted stock units, (A) three-quarters of which vest ratably on
each of the first three (3) anniversaries





2

--------------------------------------------------------------------------------

 



of the Effective Date and (B) one-quarter of which vest based on the achievement
of reasonable performance goals to be determined by the Company’s Board or the
Compensation Committee, in consultation with management of the Company.  Prior
to the grant date of the Initial Grant, Executive shall have the opportunity to
make an election to defer settlement of the restricted stock units granted as
part of the Initial Grant pursuant to the terms set forth in the SERP (as
defined below); provided, that any election to defer settlement must be
compliant with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) and with the Company’s stock ownership policies.    All other terms
and conditions shall be established by the Company’s Board or the Compensation
Committee prior to the grant date of the Initial Grant.

 

4.7           Retirement Compensation.  The Company shall establish a deferred
compensation plan  (“SERP”) that is substantially similar to the B/E 2010
Deferred Compensation Plan, including allowing for the deferral of Equity Awards
thereunder, on or as soon as practicable following the Effective Date.  On the
ninetieth (90th) day following the Effective Date and on a quarterly basis
thereafter during the Employment Term, the Company will make a tax deferred
contribution to the SERP (the “Retirement Contribution”) on behalf of Executive
equal to twenty-five percent (25%) of the Salary in effect as of the date of
such contribution.  Each Retirement Contribution shall be allocated to
Executive’s retirement account under the SERP, shall be fully vested on the date
that such Retirement Contribution is made and shall otherwise be subject to the
terms and conditions of the SERP.  

 

5.           Proprietary Rights and Non-Competition.      Executive acknowledges
that the Company is engaged in a continuous program of research, development and
production in connection with its business, present and future, and hereby
covenants as follows:

 

5.1           Confidentiality.  Executive will maintain in confidence and will
not disclose or use, either during or after the Employment Term, any proprietary
or confidential information or know-how belonging to the Company (“Proprietary
Information” hereinafter defined), whether or not in written form, except to the
extent required to perform duties on behalf of the Company.  For purposes of
this Agreement, “Proprietary Information” shall mean any information, not
generally known to the relevant trade or industry, which was obtained from the
Company, or which was learned, discovered, developed, conceived, originated or
prepared by Executive in connection with this Agreement.  Such Proprietary
Information includes, without limitation, software, technical and business
information relating to the Company’s inventions or products, research and
development, production processes, manufacturing and engineering processes,
machines and equipment, finances, customers, marketing and production and future
business plans, information belonging to customers or suppliers of the Company
disclosed incidental to Executive’s performance under this Agreement, and any
other information which is identified as confidential by the Company, but only
so long as the same is not generally known in the relevant trade or industry.

 

5.2           Inventions.

 

5.2.1           Definition of Inventions.  For purposes of this Agreement,
“Inventions” shall mean any new or useful art, discovery, contribution, finding
or improvement, whether or not patentable, and all related know-how.  Inventions
shall include, without limitation, all designs, discoveries, formulae,
processes, manufacturing techniques, semiconductor designs, computer software,
inventions, improvements and ideas.

 

5.2.2           Disclosure and Assignment of Inventions.  Executive will
promptly disclose and describe to the Company all Inventions which he may solely
or jointly conceive, develop, or reduce to practice during the Employment Term
(i) which relate at the time of conception, development, or reduction to
practice of the Invention to the Company’s business or actual or demonstrably
anticipated





3

--------------------------------------------------------------------------------

 



research or development, (ii) which were developed, in whole or in part, on the
Company’s time or with the use of any of the Company’s equipment, supplies,
facilities or trade secret information, or (iii) which resulted from any work
performed by Executive for the Company (the “Company’s Inventions”).  Executive
hereby assigns to the Company all of his right, title and interest world-wide in
and to the Company’s Inventions and in all intellectual property rights based
upon the Company’s Inventions; provided, however, that Executive does not assign
or agree to assign any Inventions, whether or not relating in any way to the
Company’s business or demonstrably anticipated research and development, which
were made by him prior to the date of this Agreement, or which were developed by
him independently during the Employment Term and not under the conditions stated
in subparagraph (ii) above.

 

5.3           Documents and Materials.  Upon termination of this Agreement or at
any other time upon the Company’s request, Executive will promptly deliver to
the Company, without retaining any copies, all documents and other materials
furnished to him by the Company (other than personal copies of documents
relating to Executive’s employment terms), prepared by him for the Company or
otherwise relating to the Company’s business, including, without limitation, all
written and tangible material in his possession incorporating any Proprietary
Information.

 

5.4           Competitive Employment.  During the Employment Term and for a
period of two (2) years thereafter (collectively, the “Restricted Term”),
Executive will not engage in any employment, consulting, or other activity in
any business directly competitive with the Company without the Company’s written
consent, which consent shall not be unreasonably withheld; provided, however,
that nothing in this Section 5.4 shall preclude Executive from serving as an
employee or director of B/E, a consultant for B/E, a director of any other
corporation, or a partner or investor in a private equity firm.

 

5.5           Non-Solicitation.  During the Restricted Term, Executive will not
solicit or encourage, or cause others to solicit or encourage, any employees of
the Company to terminate their employment with the Company.

  

5.6           Acts to Secure Proprietary Rights.

 

5.6.1           Further Acts.  Executive agrees to perform, during and after the
Employment Term, all acts deemed necessary or desirable by the Company to permit
and assist it, at its expense, in perfecting and enforcing the full benefits,
enjoyment, rights and title throughout the world in the Company’s
Inventions.  Such acts may include, without limitation, execution of documents
and assistance or cooperation in the registration and enforcement of applicable
patents and copyrights or other legal proceedings.

 

5.6.2           Appointment of Attorney-In-Fact.  In the event that the Company
is unable, for any reason whatsoever, to secure Executive’s signature to any
lawful and necessary document required to apply for or execute any patent,
copyright or other applications with respect to any of the Company’s Inventions
(including improvements, renewals, extensions, continuations, divisions or
continuations in part thereof), Executive hereby irrevocably appoints the
Company and its duly authorized officers and agents as his agents and
attorneys-in-fact to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights or other rights thereon with the same legal force and effect as if
executed by him, intending hereby to create a so-called “durable power” which
will survive any subsequent disability.

 

5.7           No Conflicting Obligations.  Executive’s performance of this
Agreement does not breach and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by him.





4

--------------------------------------------------------------------------------

 



5.8           Corporate Opportunities.  Executive agrees that during the
Employment Term, he will first present to the Board, for its acceptance or
rejection on behalf of the Company, any opportunity to create or invest in any
company which is or will be involved in the distribution of aerospace
consumables products and logistics services or any provider of technical
services and associated rental equipment and logistics to the energy sector,
which comes to his attention and in which he, or any of his affiliates, might
desire to participate.  If the Board rejects the same or fails to act thereon in
a reasonable time, Executive shall be free to invest in, participate or present
such opportunity to any other natural person, corporation, limited liability
company, limited or general partnership, or any other entity (each, a “Person”).

 

5.9           Specific Performance.  Executive acknowledges that a breach of any
of the promises or agreements contained herein could result in irreparable and
continuing damage to the Company for which there may be no adequate remedy at
law, and the Company shall be entitled to seek injunctive relief and/or a decree
for specific performance.

 

6.           Termination and Change of Control.

 

6.1           Termination Date; Termination or Resignation other than
Death. Incapacity or in connection with a Change of Control or Good Reason.

 

6.1.1           Termination Date.  The term “Termination Date” shall mean the
date on which Executive incurs a Separation from Service (as defined below) with
the Company and its subsidiaries and affiliates for any reason.

 

6.1.2           Termination by Executive.  If Executive resigns his employment
with the Company for any reason other than (i) death pursuant to Section 6.2,
(ii) Incapacity pursuant to Section 6.3, or (iii) Good Reason pursuant to
Section 6.4.3, then on the Termination Date, Executive shall receive payment of
(A) any accrued and unpaid Salary and benefits through the Termination Date and
(B) any earned but unpaid bonuses payable to Executive as determined by the
Compensation Committee for any fiscal periods of the Company ending prior to the
Termination Date.  

 

6.1.3           Termination by the Company.  If the Company terminates
Executive’s employment hereunder for any reason other than (i) death pursuant to
Section 6.2 or (ii) Incapacity pursuant to Section 6.3 then on the Termination
Date, Executive shall receive payment of (A) any accrued and unpaid Salary and
benefits through the Termination Date, (B) any earned but unpaid bonuses payable
to Executive as determined by the Compensation Committee for any fiscal periods
of the Company ending prior to the Termination Date, (C) a lump-sum amount equal
to the sum of (i) a prorated portion of 175% of Executive’s then current Salary,
with the prorated amount to be determined based on the number of days that
Executive was employed by the Company in the year during which the Termination
Date occurs, (ii)  Executive’s Salary for the remainder of the Employment Term,
(iii)  the Retirement Contributions that would have been made during the
remainder of the Employment Term,  (iv)  two  (2) times Executive’s Target
Bonus, in the case of each of clauses (ii), (iii) and (iv) at the rates in
effect as of the Termination Date (the lump sum amount determined in accordance
with this clause (C), the “Termination Amount”), and (D) any Equity Awards
granted to Executive that would not vest on or prior to the Termination Date
shall vest and be exercisable immediately, and, notwithstanding any termination
of employment provisions set forth in the applicable agreement or related plan,
all Equity Awards shall continue to be exercisable until their original stated
expiration date.

 

6.2           Death.

 

6.2.1   Executive’s employment hereunder shall terminate upon his death.  In
such





5

--------------------------------------------------------------------------------

 



event, the Company shall, within thirty (30) days following the date of death,
pay to such Person as Executive shall have designated in a notice filed with the
Company, or if no such Person shall have been designated, to his estate, a
lump-sum amount equal to the Termination Amount.

 

6.2.2   The Company shall, within thirty (30) days following Executive’s date of
death, also pay to such Person as Executive shall have designated in a notice
filed with the Company, or if no such Person shall have been designated, to his
estate, a lump-sum amount equal to (i) any accrued and unpaid Salary and
benefits through his date of death, and (ii) any earned but unpaid bonuses
payable to Executive as determined by the Compensation Committee for any fiscal
periods of the Company ending prior to the date of death.   

 

6.2.3   Upon Executive’s death, any Equity Awards granted to Executive that
would not vest on or prior to the Termination Date shall vest and, if
applicable, be exercisable immediately and, notwithstanding any termination of
employment provisions set forth in the applicable agreement or related plan, all
Equity Awards shall continue to be exercisable until their original stated
expiration date.

 

6.3           Incapacity.  If, in the reasonable judgment of the Compensation
Committee, as a result of Executive’s incapacity due to a medically determinable
physical or mental illness, Executive shall have been absent from his full-time
duties as described hereunder for the entire period of twelve (12) consecutive
months (“Incapacity”), Executive’s employment shall terminate at the end of the
twelve (12)-month period as provided in this Section 6.3.  In such event:

 

(i)           the Company shall give prompt notice to Executive of any such
termination;

 

(ii)           the Company shall pay to Executive within thirty (30) days
following the Termination Date, a lump-sum amount equal to the Termination
Amount;

 

(iii)           the Company shall pay to Executive within ten (10) business days
after the Termination Date a lump-sum amount equal to (A) any accrued and unpaid
Salary and benefits through the Termination Date and (B) any earned but unpaid
bonuses payable to Executive as determined by the Compensation Committee for any
fiscal periods of the Company ending prior to the Termination Date; and

 

(iv)           any Equity Awards granted to Executive that would not vest on or
prior to the Termination Date shall vest and, if applicable, be exercisable
immediately and, notwithstanding any termination of employment provisions set
forth in the applicable agreement or related plan, such Equity Awards shall
continue to be exercisable until their original stated expiration date.

 

Any dispute between the Compensation Committee and Executive with respect to
Executive’s Incapacity shall be settled by reference to a competent medical
authority mutually agreed to by the Compensation Committee and Executive or his
personal representative, whose decision shall be binding on all parties.

 

6.4           Change of Control; Good Reason; Definitions.

 

6.4.1           Change of Control.  If a “Change of Control” of the Company
occurs, the Company will be obligated as provided in this Section 6.4.  For
purposes of determining the Company’s obligations under this Section 6.4, the
date on which a Change of Control is effective shall be referred to as the
“Change of Control Date.”  The payments described in Section 6.4.2 shall be made
on the Change of Control Date.

 

6.4.2           Change of Control.   If a Change of Control occurs during the





6

--------------------------------------------------------------------------------

 



Employment Term, Executive’s employment shall be terminated as of the Change of
Control Date and the Company or its successor shall pay to Executive:

 

(i)           any accrued and unpaid Salary and benefits through the Change of
Control Date;

 

(ii)           any earned but unpaid bonuses payable to Executive for any fiscal
periods of the Company ending prior to the Change of Control Date;

 

(iii)           a lump-sum amount equal to the Termination Amount; provided,
that the Termination Amount shall be calculated using rates as in effect on the
Change of Control Date; and

 

(iv)           any Equity Awards granted to Executive that would not vest on or
prior to the Change of Control Date shall vest and be exercisable immediately
upon the date immediately preceding the Change of Control Date, and,
notwithstanding any termination of employment provisions set forth in the
applicable agreement or related plan, all Equity Awards shall continue to be
exercisable until their original stated expiration date.

 

6.4.3           Good Reason.  If Executive resigns his employment at anytime for
Good Reason, then the Company or its successor shall pay/provide to Executive:

 

(i)           any accrued and unpaid Salary and benefits through the Termination
Date, as such term is defined in Section 6.1.1, above;

 

(ii)           any earned but unpaid bonuses payable to Executive for any fiscal
periods of the Company ending prior to the Termination Date;

 

(iii)         a lump-sum amount equal to the Termination Amount; and

 

(iv)          any Equity Awards granted to Executive that would not vest on or
prior to the Termination Date shall vest and be exercisable immediately, and,
notwithstanding any termination of employment provisions set forth in the
applicable agreement or related plan, all Equity Awards shall continue to be
exercisable until their original stated expiration date.

 

The payments described in this Section 6.4.3 shall be made on the Termination
Date.

 

6.4.4           Definitions.

 

(i)           For purposes of this Agreement, a “Change of Control” means:

 

(A)           Individuals who, as of the Effective Date constitute the Board
(the “Incumbent Board “) cease for any reason to constitute at least a majority
of the Board, provided that any Person becoming a director subsequent to the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Securities Exchange Act) shall be, for purposes of this Agreement,
considered as though such Person were a member of the Incumbent Board;

  

(B)           a transaction or other event occurs such that any Person or
Persons





7

--------------------------------------------------------------------------------

 



acting as a group acquires ownership of stock of the Company that, together with
stock held by such Person or group, constitutes more than 50% of the total fair
market value or total voting power of the stock of the Company;

 

(C)           a transaction or other event occurs such that any one Person or
group acquires (or has acquired during the twelve (12)-month period ending on
the date of the most recent acquisition by such Person or group) ownership of
stock of the Company possessing 35% or more of the total voting power of the
stock of the Company; or

 

(D)           a transaction or other event occurs such that any one Person or
group acquires (or has acquired during the twelve (12)-month period ending on
the date of the most recent acquisition by such Person or group) ownership of
assets of the Company that have a total gross fair market value equal to or more
than 40% of the total gross fair market value of all of the assets of the
Company immediately prior to such acquisition or acquisitions; provided,
however, that no acquisition of ownership of the assets of the Company shall be
deemed a Change of Control if the acquiring Person or group is:

 

(1)



A stockholder of the Company in exchange for or with respect to its stock;

(2)



Any Majority Owned Entity, as defined below, of the Company;

(3)



A Person or group of which the Company is a Majority Owned Entity; or

(4)



A Majority Owned Entity of any Person or group described by (3), above.

  

(ii)           For the purposes of this Section 6.4.4, Persons will not be
considered to be acting as a group solely because they purchase or own stock of
the same corporation at the same time, or as the result of the same public
offering.  However, Persons will be considered to be acting as a group if they
are owners of a Person that enters into a merger, consolidation, purchase or
acquisition of stock or assets or similar business transaction with the Company.

 

(iii)           For the purposes of this Section 6.4.4, a “Majority Owned
Entity” of any Person is any entity, 50% or more of the total value or voting
power of which is owned, directly or indirectly, by such Person.

 

(iv)           A Change of Control shall occur on the effective date of any
event specified in Section 6.4.4(i) above.  In connection with any determination
of ownership for purposes of Section 6.4.4(i) above, the attribution rules of
Section 318(a) of the Code shall apply.

  

(v)           For purposes of this Agreement, “Good Reason” means:

 

(A)           Any decrease in Executive’s Salary or a failure by the Company to
pay any material compensation due and payable to Executive in connection with
his employment;

 

(B)           Any change in Executive’s responsibilities, positions, duties,
status, title or reporting relationships;

 

(C)           Executive ceasing to be the Chief Executive Officer of the
Company;

 

(D)           Requiring Executive to be based at any office or location other
than Executive’s principal place of employment; or





8

--------------------------------------------------------------------------------

 



(E)           A material breach by the Company of any term of this Agreement;

 

provided that Executive has given notice thereof to the Company and the Company
has not cured the Good Reason within thirty (30) days after receiving such
notice.

 

6.5          280G Matters.

 

6.5.1           Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment, distribution, benefit,
equity-based or other compensation or other transfer or action by the Company to
or for the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise) (a
“Payment”) would be subject to an excise tax imposed by Section 4999 of the
Code, or any interest or penalties are incurred by Executive with respect to any
such excise tax (such excise tax, together with any such interest and penalties,
are hereinafter collectively referred to as the “Excise Tax”), the Accounting
Firm (as defined below) shall, in consultation with Executive’s legal counsel or
other advisor designated by Executive (“Executive’s Advisor”), calculate whether
to reduce any of the Payments to Executive so that the Parachute Value (as
defined below) of all Payments to Executive, in the aggregate, equals the
applicable Safe Harbor Amount (as defined below). Payments shall be so reduced
only if the Accounting Firm determines, subject to the approval of Executive’s
Advisor, with such approval not to be unreasonably withheld or delayed, that
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Payments were so reduced.

 

6.5.2           If the Accounting Firm determines that the aggregate Payments to
Executive should be reduced so that the Parachute Value of all Payments to
Executive, in the aggregate, equals the applicable Safe Harbor Amount, and
Executive’s Advisor approves such determination, the Company shall promptly give
Executive notice to that effect and a copy of the detailed calculation thereof.
All determinations made by the Accounting Firm and approved by Executive’s
Advisor under this Section 6.5 shall be binding upon the Company and Executive
and shall be made as soon as reasonably practicable and in no event later than
15 days following the date of Executive’s termination of employment.

 

6.5.3           The reduction contemplated by this Section 6.5, if applicable,
shall be made by reducing payments and benefits (to the extent such amounts are
considered Payments) under the following sections in the following order:
(i) any Payments as a result of the acceleration of the vesting of
performance-based Equity Awards pursuant to Section 6.4.2(iv), (ii) any Payments
under Section 6.4.2(iii)that are “parachute payments” within the meaning of
Section 280G of the Code,(iii) any other cash Payments that are “parachute
payments” that would be made upon a Change of Control, beginning with payments
that would be made last in time and (iv) any Payments as a result of accelerated
vesting of Equity Awards for which the amount considered contingent on the
change in ownership or control is determined in accordance with Treasury
Regulation 1.280G-1, Q&A 24(c).

 

6.5.4           As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that amounts will have been paid or
distributed by the Company to or for the benefit of Executive pursuant to this
Agreement that should not have been so paid or distributed (each, an
“Overpayment”) or that additional amounts that will have not been paid or
distributed by the Company to or for the benefit of Executive pursuant to this
Agreement could have been so paid or distributed (each, an “Underpayment”), in
each case consistent with the calculation of the applicable Safe Harbor Amount
hereunder.   In the event that the Accounting Firm, based on the assertion of a
deficiency by the Internal Revenue Service against the Company or Executive
which the Accounting Firm believes, and Executive’s Advisor agrees, has a high
probability of success, determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of
Executive shall be repaid by Executive to the Company; provided,





9

--------------------------------------------------------------------------------

 



however, that (i) no such repayment shall be required if and to the extent such
deemed repayment would not either reduce the amount on which Executive is
subject to tax under Sections 1 or  4999 or generate a refund of such taxes; and
(ii) to the extent such repayment would generate a refund of such taxes,
Executive shall only be required to pay to the Company the Overpayment less the
amount of tax to be refunded and to transfer the refund of such taxes to the
Company when received. In the event that the Accounting Firm, based on
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive, together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.

 

6.5.5           All fees and expenses of the Accounting Firm in implementing the
provisions of this Section 6.5 shall be borne by the Company, and the Company
shall reimburse Executive for all reasonable advisory fees incurred with respect
to this Section 6.5(including for any services provided by Executive’s Advisor)
and any legal and accounting fees incurred with respect to disputes related
thereto (including for any services provided by Executive’s Advisor).

 

6.5.6           In connection with making determinations under this Section 6.5,
the Accounting Firm shall take into account the value of any reasonable
compensation for services to be rendered by Executive before or after the Change
of Control, including any agreement not to render services to competitors
pursuant to the non-competition provisions applicable to Executive under Section
5of this agreement and any other non-competition provisions that may apply to
Executive, and the Company shall cooperate in the valuation of any such
services, including any non-competition provisions.

 

6.5.7  The following terms shall have the following meanings for purposes of
this Section 6.5:

 

(A)



“Accounting Firm” shall mean  a mutually agreed upon nationally recognized
accounting firm (a “Big Four” accounting firm) that is not serving as accountant
or auditor for the Company or the individual, entity or group effecting the
Change of Control.

 

(B)



“Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on Executive with respect thereto under Sections 1 and 4999 of the
Code and under applicable state, local, and foreign laws, determined by applying
the highest marginal rate under Section 1 of the Code and under state, local,
and foreign laws that applied to Executive’s taxable income for the immediately
preceding taxable year, or such other rate as such Executive shall certify, in
Executive’s sole discretion, as likely to apply to Executive in the relevant tax
year.

 

(C)



“Parachute Value” of a Payment shall mean the present value as of the date of
the change in control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the Excise Tax will apply to such Payment.

 

(D)



“Present Value” of a Payment shall mean the economic present value of a Payment
as of the date of the change in control for purposes of Section 280G of the
Code, as determined by the Accounting Firm using the discount rate required by
Section 280G(d)(4) of the Code.





10

--------------------------------------------------------------------------------

 



(E)



“Safe Harbor Amount” means (x) 3.0 times Executive’s  “base amount,” within the
meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.

 

7.           Withholding. All payments made by the Company under this Agreement
shall be reduced by any amounts in respect of income, social security, FICA and
other similar taxes at the then-prevailing rates required to be withheld by the
Company under applicable law.

 

8.           Indemnification.   To the maximum extent permitted under Delaware
law as from time to time in effect, and subject to any mandatory exclusion of
indemnification under Delaware law applicable to the indemnification of
Executive under this Section 8, the Company hereby agrees to indemnify Executive
and hold him harmless from, against and in respect of any and all damages,
deficiencies, actions, suits, proceedings, demands, assessments, judgments,
claims, losses, costs, expenses, obligations and liabilities arising from or
related to the performance of the services under this Agreement by  Executive.

 

9.           Legal Fees.   In the event of any litigation, dispute or contest
arising from a breach of this Agreement, the prevailing party shall be entitled
to recover from the non-prevailing party all reasonable costs incurred in
connection with such litigation, dispute or contest, including without
limitation, reasonable attorneys’ fees, disbursement and costs, and experts’
fees and costs.

 

10. Unfunded Status.  This Agreement is intended to constitute an unfunded plan
for incentive compensation.  Nothing contained herein shall give Executive any
rights that are greater than those of a general unsecured creditor of the
Company.  In its sole discretion, the Compensation Committee may authorize the
creation of trusts, acquisition of life insurance policies or other arrangements
to meet the obligations created under this Agreement.

 

11.  Section 409A.

 

11.1           If any amounts that become due under Section 6 of this Agreement
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Code, payment of such amounts shall not commence until Executive
incurs a “Separation from Service” (as defined below) if and only if necessary
to avoid accelerated taxation or tax penalties in respect of such amounts.  

 

11.2           Notwithstanding any provision of this Agreement to the contrary,
if Executive is a “Specified Employee” (as defined below) he shall not be
entitled to any payments upon a Separation from Service until the earlier of (i)
the date which is the first (1st) business day following the date that is six
(6) months after Executive’s Separation from Service for any reason other than
death or (ii) Executive’s date of death.  The Company shall establish a trust
pursuant to Rev. Proc. 92-64, promulgated under subpart E, part I, subchapter J,
chapter 1, subtitle A of the Code, as modified by Notice 2000-56, and fund any
such payments that are deferred pursuant to this Section 11.2 that otherwise
would be immediately payable to  Executive.  The provisions of this Section 11.2
shall only apply if required to comply with Section 409A of the Code.

 

11.3           For purposes of this Agreement, “Separation from Service” shall
have the meaning set forth in Section 409A(a)(2)(A)(i) of the Code and
determined in accordance with the default rules under Section 409A of the
Code.  ”Specified Employee” shall have the meaning set forth in Section
409A(a)(2)(B)(i) of the Code, as determined in accordance with the uniform
methodology and procedures adopted by the Company and then in effect.

 

11.4           It is intended that the terms and conditions of this Agreement
comply with Section





11

--------------------------------------------------------------------------------

 



409A of the Code.  If any provision of this Agreement contravenes any
regulations or Treasury guidance promulgated under Section 409A of the Code, or
could cause any amounts or benefits hereunder to be subject to taxes, interest
and penalties under Section 409A of the Code, this Agreement or any provision
hereof may be reformed by Executive, subject to the consent of the Company
(which consent shall not be unreasonably withheld) to:  (i) comply with, or
avoid being subject to, Section 409A of the Code, (ii) avoid the imposition of
taxes, interest and penalties under Section 409A of the Code, and/or (iii)
maintain, to the maximum extent practicable, the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code, provided, however, that no such amendment shall have the effect of
reducing the amount of any payment or benefit payable to Executive pursuant to
this Agreement.

 

11.5           Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to Executive pursuant to any provisions of this Agreement
or pursuant to any plan or arrangement of the Company or its subsidiary or
affiliate covered by this Agreement shall be paid later than the last day of the
calendar year following the calendar year in which the related expense was
incurred, except to the extent that the right to reimbursement does not provide
for a “deferral of compensation” within the meaning of Section 409A of the
Code.  No amount reimbursed during any calendar year shall affect the amounts
eligible for reimbursement in any other calendar year.

 

12.           Waiver.  Executive’s or the Company’s failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right that Executive or the Company may
have hereunder shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.  Similarly, the waiver by any
party hereto of a breach of any provision of this Agreement by the other party
will not operate or be construed as a waiver of any other or subsequent breach
by such other party.

 

13.           Mutual Waiver.   Executive and the Company agree to sign a mutual
waiver and release of claims agreement effective as of the Termination Date
substantially in the form attached hereto as Exhibit A, and hereby incorporated
by reference (the “Mutual Waiver”).

 

14.           Severability.         If any part of this Agreement is found to be
invalid or unenforceable, that part will be deemed amended to achieve as nearly
as possible the same economic effect as the original provision, and the
remainder of this Agreement will remain in full force and effect.

   

15.           Notices.        Any notice or other communication in connection
with this Agreement shall be deemed to be delivered if in writing, addressed as
provided below (or to such other Person or address as to which either party may
notify the other in accordance with this Section 15) and actually delivered at
said address:

 

If to Executive, to him at:

 

Amin J. Khoury

149 South Beach Road

Hobe Sound, FL  33455

 

If to the Company, to it at:

 

KLX Inc.

1300 Corporate Center Way,

Wellington, FL 33414

Attention:  General Counsel





12

--------------------------------------------------------------------------------

 



16.           Survival.       The provisions of Sections 4.6 and 5 through 17
inclusive hereof shall each survive any termination or expiration of this
Agreement in accordance with the applicable statute of limitation period(s).

 

17.           Miscellaneous.           This Agreement, including the attached
exhibits, constitutes the entire understanding of the parties with respect to
the subject matter hereof, and supersedes all such prior and contemporaneous
understandings and agreements, whether oral or written, regarding such subject
matter.  This Agreement may be amended or modified only by a written instrument
signed by Executive and by a duly authorized representative of the
Company.  This Agreement may be executed in any number of counterparts, which
together shall constitute one and the same instrument.  Except as otherwise
provided in this Agreement, this Agreement shall be governed by and construed in
accordance with the laws (other than the conflicts of law rules) of the State of
Florida.  The headings in this Agreement are for convenience of reference only
and shall not alter or otherwise affect the meaning hereof.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns.

 

 

[Signature Page Follows]

 

 

 

 

 

13

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first above written.

 

EXECUTIVE

 

KLX INC.

 

 

 

 

 

 

/s/ Amin J. Khoury

 

By:

 /s/ Roger Franks

 

Amin J. Khoury

 

Name:

 Roger Franks

 

 

 

Title:

 General Counsel

 

 

 

[SIGNATURE PAGE FOR AMIN KHOURYAMENDED AND RESTATED EMPLOYMENT AGREEMENT]

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Form of Mutual Waiver Agreement

 

SEPARATION AGREEMENT AND MUTUAL RELEASE

 

This Separation Agreement and Mutual Release (the “Agreement”), is made as of
______ __, 20___, by and between KLX Inc., a Delaware corporation (the
“Company”) and Amin J. Khoury (“Employee”), for the purpose of memorializing the
terms and conditions of the Employee’s departure from the Company’s employment.

 

Now, therefore, in consideration of the sum of one dollar ($1.00) and the mutual
promises, agreements and covenants contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
(the “Settlement Consideration”), the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.           Termination; Employment Agreement.  Effective _________, 20__,
Employee’s employment with the Company was terminated.  Upon Employee’s
termination, Employee and the Company shall each have those respective surviving
rights, obligations and liabilities described in that certain Employment
Agreement, dated as of ______, 2014, by and between Employee and the Company
(the “Employment Agreement”).

 

2.           Non-Released Claims.

 

(a)           Employee Non-Released Claims.  It is explicitly agreed, understood
and intended that the general release of claims provided for in this Agreement
shall not include or constitute a waiver of the Company’s, its agent,
representative or designee’s obligations to Employee (i) that are specified in
the Employment Agreement as surviving the termination of Employee’s employment,
(ii) that arise out of or from respondeat superior  principles, (iii) for claims
for indemnification and defense under any organizational documents, agreement,
insurance policy, or at law or in equity concerning either the Company, its
subsidiaries, affiliates, directors, officers or employees, (iii) concerning any
deferred compensation plan, 401(k) plan, equity plan or retirement plan, and
(iv) any claims not waivable under applicable law, collectively, the “Employee
Non-Released Company Claims”.

 

(b)           Company Non-Released Claims.  It is explicitly agreed, understood
and intended that the general release of claims provided for in this Agreement
shall not include or constitute a waiver of (i) the Employee’s obligations to
the Company concerning the Company’s confidential information and proprietary
rights that survive Employee’s termination of employment, including those
specified in Section 6 of the Employment Agreement, (ii) any claim of the
Company for fraud based on willful and intentional acts or omissions of
Employee, other than those taken in good faith and in a manner that Employee
believed to be in or not opposed to the interests of the Company, proximately
causing a financial restatement by the Company, and (iii) any claims not
waivable by the Company under applicable law, collectively, the “Company
Non-Released Employee Claims”.

 

3.           General Release in Favor of the Company:  Employee, for himself and
for his heirs, executors, administrators, trustees, legal representatives and
assigns (collectively, the “Releasers”), hereby forever releases and discharges
the Company, its Board of Directors, and any of its past, present, or future
parent corporations, subsidiaries, divisions, affiliates, officers, directors,
agents, trustees, administrators, attorneys, employees, employee benefit and/or
pension plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns and any of its or their past, present or future parent
corporations, subsidiaries, divisions, affiliates, officers, directors, agents,
trustees, administrators, attorneys, employees, employee benefit and/or pension
plans or funds (including qualified and non-qualified plans or funds),
successors and/or assigns (whether acting as agents for the Company or in their
individual capacities) (collectively, the “Releasees”) from any and all claims,
demands, causes of action, and liabilities of any kind whatsoever (upon any
legal or equitable theory, whether contractual, common-law, statutory, federal,
state, local, or otherwise), whether known or unknown, by reason of any act,
omission, transaction or occurrence which Releasers ever had, now have or
hereafter can, shall or may have against Releasees up to and including the date
of the execution of this Agreement, except for the Employee Non-Released Company
Claims.  Without limiting the generality of the foregoing, Releasers hereby
release and discharge Releasees from:





 

--------------------------------------------------------------------------------

 

 



(a)           any and all claims for backpay, frontpay, minimum wages, overtime
compensation, bonus payments, benefits, reimbursement for expenses, or
compensation of any kind (or the value thereof), and/or for liquidated damages
or punitive damages (under any applicable statute or at common law);

 

(b)           any and all claims, relating to Employee’s employment by the
Company,  the terms and conditions of such employment, employee benefits related
to Employee’s employment, the termination of Employee’s employment, and/or any
of the events relating directly or indirectly to or surrounding such
termination;

 

(c)           any and all claims of discrimination, harassment, whistle blowing
or retaliation in employment (whether based on federal, state or local law,
statutory or decisional), including without limitation, all claims under the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, the Civil
Rights Act of 1991, the Civil Rights Act of 1866, 42 USC §§ 1981-86, as amended,
the Equal Pay Act, the Fair Labor Standards Act, the Family and Medical Leave
Act, the Employee Retirement Income Security Act, the Florida Civil Rights Act
of 1992, the Florida Whistle-Blower Law (Fla. Stat. § 448.101 et seq.), the
Florida Equal Pay Act, and waivable rights under the Florida Constitution;

 

(d)           any and all claims under any contract, whether express or implied;

 

(e)           any and all claims for unintentional or intentional torts, for
emotional distress and for pain and suffering;

 

(f)           any and all claims for violation of any statutory or
administrative rules, regulations or codes;

 

(g)           any and all claims for attorneys’ fees, costs, disbursements,
wages, bonuses, benefits, vacation and/or the like;

 

which Releasers ever had, now have or hereafter can, shall or may have against
Releasees for, upon or by reason of any act, omission, transaction or occurrence
up to and including the date of the execution of this Agreement, except for the
Employee Non-Released Company Claims.

 

4.           General Release in Favor of Employee.    The Releasees, and each of
them, hereby release Releasers, and each of them, from all claims or causes of
action whatsoever, known or unknown, including any and all claims of the common
law of the State of Florida, including but not limited to breach of contract
(whether written or oral), promissory estoppel, defamation, unjust enrichment,
or claims for attorneys’ fees and costs and all claims which were alleged or
could have been alleged against the Employee which arose from the beginning of
the world to the date of this Agreement, except for the Company Non-Released
Employee Claims.

 

5.           Non-Disparagement.  The parties agree that they will not (a)
disparage or encourage or induce others to disparage the other party (including,
without limitation, the Releasees and the Releasers), or (b) engage in any
conduct or induce any other person to engage in any conduct that is any way
injurious to either party’s (including, without limitation, the Releasees’ or
the Releasers’) reputation and interests (including, without limitation, any
negative or derogatory statements or writings).

 

6.           Covenants not to Sue.

 

(a)           Employee Covenant not to Sue.  Employee represents and warrants
that to date, he has not filed any lawsuit, action, complaint or charge of any
kind with any federal, state, or county court or administrative or public agency
against the Company or any other Releasee.  Without in any way limiting the
generality of the foregoing, Employee hereby covenants not to sue or to assert,
prosecute, or maintain, directly or indirectly, in any form, any claim or cause
of action against any person or entity being released pursuant to this Agreement
with respect to any matter, cause, omission, act, or thing whatsoever, occurring
in whole or in part on or at any time prior to the date of this Agreement,
except for the Employee Non-Released Company Claims.  Employee agrees that he
will not seek or accept any award or settlement from any source or proceeding
with respect to any claim or right waived in this Agreement.





 

--------------------------------------------------------------------------------

 

 



(b)           Company Covenant not to Sue.  The Company represents and warrants
that to date, it has not filed any lawsuit, action, complaint or charge of any
kind with any federal, state, or county court or administrative or public agency
against Employee or any other Releaser.  Without in any way limiting the
generality of the foregoing, the Company hereby covenants not to sue or to
assert, prosecute, or maintain, directly or indirectly, in any form, any claim
or cause of action against any person or entity being released pursuant to this
Agreement with respect to any matter, cause, omission, act, or thing whatsoever,
occurring in whole or in part on or at any time prior to the date of this
Agreement, except for the Company Non-Released Employee Claims.  The Company
agrees that it will not seek or accept any award or settlement from any source
or proceeding with respect to any claim or right waived in this Agreement.

 

7.           No Admission.  The making of this Agreement is not intended, and
shall not be construed, as an admission that the Company or any of the
Releasees, has violated any federal, state or local law (statutory or
decisional), ordinance or regulation, breached any contract or committed any
wrongdoing whatsoever.

 

8.           Effectiveness.  This Agreement shall not become effective until the
eighth day following Employee’s signing of this Agreement (“Effective Date”) and
Employee may at any time prior to the Effective Date revoke this Agreement by
giving notice in writing of such revocation to:

 

KLX Inc.

1300 Corporate Center Way,

Wellington, FL 33414

Attn: General Counsel

 

In the event that Employee revokes this Agreement prior to the eighth day after
his execution thereof, this Agreement, and the promises contained herein, shall
automatically be deemed null and void.

 

9.           Employee Acknowledgement.  Employee acknowledges that he has been
advised in writing to consult with an attorney before signing this Agreement,
and that Employee has been afforded the opportunity to consider the terms of
this Agreement for twenty-one (21) days prior to its execution.  Employee
further acknowledges that he has read this Agreement in its entirety, that he
fully understands all of its terms and their significance, that he has signed it
voluntarily and of Employee’s own free will, and that Employee intends to abide
by its provisions without exception.

 

10.           Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect, however, the remaining provisions shall be
enforced to the maximum extent possible.

 

11.           Entire Agreement.  This Agreement and the Employment Agreement,
taken together, constitute the complete understanding between the parties and
supersedes all such prior agreements between the parties and may not be changed
orally.  Employee acknowledges that neither the Company nor any representative
of the Company has made any representation or promises to Employee other than as
set forth herein or therein.  No other promises or agreements shall be binding
unless in writing and signed by the parties.

 

12.           General Provisions.

 

(a)           Governing Law; Jurisdiction; Venue.  This Agreement shall be
enforced, governed and interpreted by the laws of the State of Florida without
regard to Florida’s conflict of laws principles. Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, shall be
settled in a court of competent jurisdiction in the State of Florida in Palm
Beach County.  Each party consents to the jurisdiction of such Florida court in
any such civil action or legal proceeding and waives any objection to the laying
of venue in such Florida court.

  

(b)           Prevailing Party.   In the event of any litigation, dispute or
contest arising from a breach of this Agreement, the prevailing party shall be
entitled to recover from the non-prevailing party all reasonable costs incurred
in connection with such litigation, dispute or contest, including without
limitation,





 

--------------------------------------------------------------------------------

 

 



reasonable attorneys’ fees, disbursement and costs, and experts’ fees and costs.

 

(c)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed as an original, but all of which
together shall constitute one and the same instrument.

 

(d)           Binding Effect.  This Agreement is binding upon, and shall inure
to the benefit of, the parties, the Releasers and the Releasees and their
respective heirs, executors, administrators, successors and assigns.

 

(e)           Interpretation.  Should any provision of this Agreement require
interpretation or construction, it is agreed by the parties that the entity
interpreting or construing this Agreement shall not apply a presumption that the
provisions hereof shall be more strictly construed against one party who
prepared the Agreement, it being agreed that all parties have participated in
the preparation of all provisions of this Agreement.

 

 

 

[Signature Page Follows]

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Separation Agreement and Mutual Release as of the date first written above.

 

 

 

KLX INC.

 

 

 

 

 

 

 

 

By:

 

Amin J. Khoury

 

PRINT NAME: 

 

 

TITLE: 

STATE OF FLORIDA                 

)

 

 

) ss.

 

COUNTY OF                      

)

 

 

 

 

 

I HEREBY CERTIFY, that on this day, before me, an officer duly authorized in the
State and County aforesaid to take acknowledgments, personally appeared Amin J.
Khoury, to me known to be the person described in and who executed the foregoing
instrument, and acknowledged to and before me that he/she executed the
same.  This individual is personally known to me or has produced a
______________________ as identification and did take an oath.

 

 

SWORN TO AND SUBSCRIBED before me this _____ day of _________, 20__.

 

 

 

 

 

 

 

 

Notary Public

 

 

My Commission Expires:

 



 

--------------------------------------------------------------------------------